Citation Nr: 0126270	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently evaluated as 40 
percent disabling, to include entitlement to an 
extraschedular evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and S.K.


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from September 1957 
to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted a 40 percent disability 
rating for the veteran's service-connected back disorder.  In 
July 2001, a hearing was held before the undersigned.

The veteran's representative has raised the issue of 
entitlement to an extraschedular disability rating for the 
veteran's back disorder.  The question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see 
also VAOPGCPREC 6-96.  The RO adjudicated this issue in an 
August 2000 supplemental statement of the case.  Therefore, 
the increased rating claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected back disorder.  Such 
allegations are sufficient to raise a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  A claim of 
TDIU, on an extraschedular basis, is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96; 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  Therefore, the issues before the 
Board have been recharacterized as shown above in order to 
include this issue.


REMAND

A.  Increased rating claim

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this claim.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to this claim.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, and 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  It cannot be said at 
this point that there is no possible additional notification 
or development action that is required under the VCAA for the 
reasons discussed below.  Therefore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA treatment records exist that have not 
been obtained.  The veteran testified that he continues to 
receive treatment at the VA facility in Palo Alto, 
California.  Only VA records for treatment through May 2000 
have been obtained.  Also, the recent VA records obtained by 
the RO cover treatment received since April 1998, but the VA 
records reference testing done for the veteran's back 
condition in 1997.  He also mentioned during his VA 
examination that VA has conducted many tests since 
approximately 1993.  The veteran's complete VA file must be 
obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran also reported that he applied for Social Security 
disability benefits due to his back disorder, although his 
claim was denied.  VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, the RO must request these 
records.

It is also necessary to provide the veteran an additional VA 
examination because the medical evidence as to the severity 
of his back condition is, at best, contradictory and is 
inconsistent with the veteran's testimony as to his 
symptomatology.  For example, the VA outpatient treatment 
records indicate that he has radiculopathy, while the most 
recent VA examination reports no evidence of neurological 
involvement and suggests the veteran is malingering.  Also, 
the veteran's complaints include numbness and tingling of the 
feet, but a medical examiner has not reviewed his records and 
discussed the fact that he has diabetes.

B.  TDIU claim

As discussed above, the veteran has alleged inability to 
obtain or retain employment due to his service-connected back 
disorder.  This evidence raises the issue of entitlement to a 
total rating based on individual unemployability.

The laws and regulations regarding TDIU, see 38 C.F.R. 
§ 4.16, must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted based 
on extraschedular consideration.  The Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It would be 
prejudicial to the veteran if the Board were to address this 
issue at this point.  Therefore, it is necessary to remand 
this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.


2.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration must 
provide a negative response if records 
are not available.

3.  The RO must obtain the veteran's 
treatment records from the VA facility in 
Palo Alto for (a) all treatment between 
1993 and April 1998, and (b) all 
treatment since May 2000.  The RO should 
continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After obtaining as many of the above 
records as possible, especially the 
veteran's VA treatment records, schedule 
him for VA neurology and orthopedic 
examinations to evaluate his back 
disorder.  It is very important that the 
examiners be provided an opportunity to 
review the claims folder, including this 
remand.  The examiners should indicate in 
the report that the claims file was 
reviewed.  The examiners must provide a 
complete rationale for all conclusions 
and opinions.  

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected back 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner must specifically 
state what is normal range of motion for 
the lumbar spine. 

All functional limitations resulting from 
the service-connected back disorder are 
to be identified, including whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right hip.  The examiner 
should discuss the effect the veteran's 
back disorder has upon his daily 
activities.  

The examination report(s) should address 
the following:

? Elicit information as to the veteran's 
use of a cane, and comment on whether 
this device is needed solely because 
of the veteran's back condition.

? Address and discuss any indications 
that the veteran's complaints of pain 
or other symptomatology are not in 
accord with physical findings on 
examination.  

? Address the relationship, if any, 
between any of the veteran's 
nonservice-connected condition, 
especially his diabetes, and his 
complaints and/or the physical 
findings.  


? Review the veteran's medical records 
and reconcile any contradictory 
evidence (i.e., radiculopathy and 
"collapsing [muscle] weakness" versus 
no neurological involvement and 
malingering).  

? Provide an opinion on the effect of 
the veteran's service-connected back 
condition on his employability.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act.  See 38 U.S.C. §§ 5102, 5103, 
and 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).


6.  The RO should readjudicate the 
veteran's claim for an increase for his 
back condition, on both a schedular and 
extraschedular basis, and adjudicate the 
claim of entitlement to TDIU, to include 
consideration of whether referral to the 
appropriate authority pursuant to 
38 C.F.R. § 4.16(b) for consideration of 
an extraschedular evaluation is 
warranted.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Since the veteran's TDIU claim is a "component" of the 
increased rating claim that he appealed to the Board, all 
these claims should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




